Citation Nr: 1034626	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-33 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating greater than 50 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active service from August 1964 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision issued by the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case prior to 
addressing the merits of the claim for an increased rating for 
PTSD.  Although the Board sincerely regrets the additional delay, 
it is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded every 
possible consideration.  VA has a duty to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

Initially, the record reflects that the Veteran's most recent VA 
PTSD examination was conducted in November 2006, nearly four 
years ago.  In a Written Brief Presentation dated in August 2010, 
the Veteran's representative asserted that the Veteran's 
disability had increased in severity since the most recent VA 
examination.  As such, VA is required to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997);  see also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (the   Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
exam was too remote in time to adequately support the decision in 
an appeal for an increased rating); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995). 

Additionally, the Board finds that the Veteran's VA treatment 
records on file only date to August 2006, approximately four 
years ago.  VA's duty to assist includes obtaining records of 
relevant VA medical treatment identified by the Veteran.  If 
there are more recent VA outpatient treatment record for 
treatment of the Veteran's PTSD, these records should be 
obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is charged with constructive, if not actual, knowledge of 
evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran to 
ascertain if he has had any additional 
relevant treatment at a VA facility since 
August 2006.  Any identified medical 
treatment dated after August 2006, including 
records from the VA Medical Center (VAMC) in 
Bay Pines, Florida, should be obtained.  All 
attempts to secure these records, and any 
response received, must be documented in the 
claims file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  The RO/AMC shall schedule the Veteran for 
a VA psychiatric examination to assess the 
current severity of his service-connected 
PTSD.  All indicated tests and studies should 
be performed as deemed necessary by the 
examiner.  The RO should advise the Veteran 
that failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  The 
claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history.  The report must state whether such 
review was accomplished.  

The examination report should include a 
complete discussion of the Veteran's 
subjective complaints, findings on mental 
status examination, and a multi-axial 
diagnosis with Global Assessment of 
Functioning (GAF) score.  

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disability, if any, on the his 
employment and activities of daily life.  A 
complete rationale for any opinion expressed 
shall be provided.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

The law requires that all claims that are remanded by the Board 
or by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



